         Case 1:14-cv-01881-DAD-EPG Document 89 Filed 01/15/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   LINNCO, LLC, et al.,                               Case No. 1:14-cv-01881-DAD-EPG

12                  Plaintiffs,
                                                        ORDER RE: STIPULATED REQUEST FOR
13          v.                                          DISMISSAL OF ENTIRE ACTION WITH
                                                        PREJUDICE
14   DANA FRENCH, as personal representative
     of the estate of CLARENCE J. BENNETT,
15                                                      (ECF No. 88)
                    Defendant.
16

17
          The parties have filed a stipulation to dismiss the entire action with prejudice (ECF No.
18
     88). In light of the stipulation, the case has ended and is dismissed with prejudice. See Fed. R.
19
     Civ. P. 41(a)(1)(A)(ii), (B); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).
20
     Accordingly, the Clerk of the Court is respectfully directed to close this case.
21

22 IT IS SO ORDERED.

23
      Dated:     January 15, 2021                             /s/
24                                                    UNITED STATES MAGISTRATE JUDGE
25

26
27

28
